I am not in accord with the opinion of Mr. Justice BUSHNELL.
This is the third matrimonial venture for plaintiff and the second for defendant. The parties have been acquainted with each other for a long time. For two years prior to this marriage, plaintiff was employed as defendant's housekeeper. During this period the parties had ample opportunity to know one another better. It must be presumed that this relationship of employer and employee created a desire in the breasts of each of thewarring parties for a closer relationship. *Page 685 
But, alas, the consummation of the marriage did not change the character of the parties who entered into it; and soon the habits of a lifetime, one of stinginess and brutality, and the other bordering on submorality, came into serious conflict.
It would not profit the profession to relate in detail the claims of each of the parties. It is sufficient to say that, if only a part of such claims is true, the parties should not be divorced. Courts should not encourage such marital experiments by granting divorces.
The rule to be applied in this case is found in Hansen v.Hansen, 281 Mich. 182, where we said:
"`A proper administration of justice does not require that courts shall occupy their time and the time of people who are so unfortunate as to be witnesses to the misdoings of others in giving equitable relief to parties who have no equities. And it is as true of divorce cases as of any others that a party must come into a court of equity with clean hands. Divorce laws are made to give relief to the innocent, not to the guilty.' Hoff
v. Hoff, 48 Mich. 281."
The decree of the trial court should be reversed and an order should be entered dismissing the bill of complaint and cross bill. Neither party should recover costs.
WIEST, J., did not sit *Page 686